NO. 12-11-00220-CV

                       IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

JACKIE LAMAR MILES,                           §              APPEAL FROM THE THIRD
APPELLANT

V.                                            §              JUDICIAL DISTRICT COURT

MICHAEL UNIT INFIRMARY (TDCJ),
APPELLEE                                      §              ANDERSON COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of
Appellate Procedure 42.3(a). The trial court’s judgment was signed on May 27, 2011. Under the
rules of appellate procedure, the notice of appeal must be filed within thirty days after the
judgment is signed. See TEX. R. APP. P. 26.1. Appellant did not file a motion for new trial. See
TEX. R. APP. P. 26.1(a) (providing that notice of appeal must be filed within ninety days after
judgment signed if any party timely files motion for new trial). Therefore, Appellant’s notice of
appeal was due to have been filed no later than June 27, 2011. Appellant did not file his notice
of appeal until July 11, 2011. Because Appellant’s notice of appeal was not filed on or before
June 27, 2011, it was untimely, and this court has no jurisdiction of the appeal.
       On July 19, 2011, this court notified Appellant, pursuant to Texas Rules of Appellate
Procedure 37.1 and 42.3, that his notice of appeal was untimely and there was no timely motion
for an extension of time to file the notice of appeal. Appellant was further informed that
pursuant to the holding of the Texas Supreme Court in Verburgt v. Dorner, 959 S.W.2d 615
(Tex. 1997), this court would imply a motion to extend time for filing the notice of appeal.
Appellant was warned, however, that the appeal would be dismissed unless, on or before July 29,
2011, he provided this court with a written explanation of facts that reasonably explained his
need for an extension of time to file the notice of appeal. See id. at 615. The July 29, 2011
deadline has now passed, and we have not received the required written explanation from
Appellant.
         Because this court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, the appeal is dismissed for want
of jurisdiction. See TEX. R. APP. P. 42.3(a).
Opinion delivered August 3, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)


                                                           2